FIRST AMENDMENT TO LEASE


This First AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
the 9th day of May, 2017, by and between BRITANNIA GATEWAY II LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord"), and TERRAVIA HOLDINGS,
INC., a Delaware corporation ("Tenant"). Landlord and Tenant are collectively
referred to herein as the "Parties."


R E C I T A L S :




A.Landlord and Tenant (as successor-in-interest to SOLAZYME, INC., a Delaware
corporation) are parties to that certain Lease dated July 22, 2014 (the
"Lease"), whereby Landlord leases to Tenant and Tenant leases from Landlord
approximately 106,076 rentable square feet of space ("RSF") comprised of (i) the
entire rentable area of the building located at 201 Gateway Boulevard, South San
Francisco, California 94063 (the "201 Building"), containing approximately
41,834 RSF (the "201 Premises"), and (ii) the entire rentable area of the
building located at 225 Gateway Boulevard, South San Francisco, California 94063
(the "225 Building"), containing approximately 64,242 RSF (the "225 Premises")
(collectively, the "Existing Premises").


B.The Parties desire to enter into this First Amendment for the purpose of (i)
reducing the size of the Existing Premises, (ii) extending the term of the Lease
with respect to the Remaining Premises only (as defined below), and (iii)
otherwise amending the Lease on the terms and conditions set forth in this First
Amendment.


A G R E E M E N T :




NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.Capitalized Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.


2.Extension of Lease Term. The Parties hereby agree and acknowledge that
pursuant to the provisions set forth in the Lease, the Lease Term is currently
scheduled to expire on January 31, 2018. Landlord and Tenant hereby agree to
extend the Lease Term with respect to the "Remaining Premises" only, as that
term is defined in Section 3.2.1 below, for a period of eight (8) years,
commencing on February 1, 2018 (the "Extended Term Commencement Date") and
continuing through and including January 31, 2026 (such period being referred to
herein as the "Extended Term"), on the terms and conditions set forth under the
Lease unless sooner terminated as provided in the Lease.




3.
Reduction of Premises.



3.1
Reduction of 201 Premises.



3.1.1In General. Landlord and Tenant hereby acknowledge and agree that, on or
before January 31, 2018 (referred to herein as the "201 Give-Back Date"), Tenant
shall vacate and surrender



--------------------------------------------------------------------------------



and deliver exclusive possession of that certain portion of the 201 Premises
consisting of approximately 34,093 rentable square feet of space in the 201
Building, as more particularly set forth on Exhibit A-1 attached hereto (the
"201 Give-Back Space"), to Landlord in accordance with the terms of the Lease
(except as otherwise provided in this First Amendment) and Tenant's lease of the
201 Give-Back Space shall terminate and be of no further force or effect.
Accordingly, and conditioned upon the performance by the parties of the
provisions of this First Amendment, effective as of the 201 Give-Back Date (i)
the 201 Give-Back Space shall no longer be considered a part of the Premises,
and Landlord and Tenant shall be relieved of their respective obligations under
the Lease with respect to the 201 Give-Back Space, except those obligations
under the Lease which relate to the term of Tenant's lease of the 201 Give-Back
Space prior to the 201 Give-Back Date and/or which specifically survive the
expiration of the Lease, and (ii) the "201 Premises" shall consist only of that
portion of the 201 Premises containing approximately 7,741 rentable square feet
of space on the first (1st) floor of the 201 Building, as more particularly set
forth on Exhibit A-2 attached hereto (the "201 Remaining Premises").


3.1.2Representations of Tenant. Tenant represents and warrants to Landlord that
with respect to the 201 Give-Back Space (a) Tenant has not heretofore sublet the
201 Give-Back Space nor assigned all or any portion of its interest in the
Lease, with respect thereto, except pursuant to sublease agreements which have
been previously consented to by Landlord (the “Approved Subleases”) which
Approved Subleases shall expire prior to the 201 Give-Back Date, and (b) Tenant
has the full right, legal power and actual authority to enter into this First
Amendment and to terminate Tenant's lease of the 201 Give-Back Space without the
consent of any person, firm or entity. Tenant further represents and warrants to
Landlord that as of the date hereof there are no, and as of the 201 Give-Back
Date, there shall not be any, mechanics' liens, or other liens encumbering all
or any portion of the 201 Give-Back Space, by virtue of any act or omission on
the part of Tenant, its predecessors, contractors, agents, employees,
successors, assigns or subtenants. The representations and warranties set forth
in this Section 3.1.2 shall survive the termination of Tenant's lease of the 201
Give-Back Space and Tenant shall be liable to Landlord for any inaccuracies or
any breach thereof.


3.1.3Surrender of 201 Give-Back Space. Landlord and Tenant hereby acknowledge
and agree that, except as expressly provided in this First Amendment, on or
prior to the 201 Give-Back Date, Tenant shall surrender the 201 Give-Back Space
to Landlord in accordance with the terms of the Lease (including, without
limitation, Article 15 of the Lease), provided that Landlord hereby acknowledges
Tenant shall not be required to remove any alterations or improvements in the
201 Give-Back Space, and that all costs of any such removal and of restoration
of the premises shall be the responsibility of Landlord. If Tenant fails to
surrender and deliver exclusive possession of the Give-Back Space to Landlord on
or before the Give-Back Date in accordance with the terms of the Lease, then
such failure shall constitute a material default under the Lease. In the event
that Tenant has failed to surrender and deliver exclusive possession of the
Give-Back Space to Landlord on or before the date which is fifteen (15) days
following the 201 Give-Back Date, then at Landlord's election, Tenant shall be
deemed to be holding over in the 201 Give-Back Space subject to the terms and
provisions of Article 16 of the Lease. Landlord and Tenant hereby expressly
acknowledge and agree that nothing contained in the foregoing sentence shall be
construed as consent by Landlord to any holding over by Tenant in the 201
Give-Back Space, and Landlord expressly reserves the right to require Tenant to
surrender possession of the 201 Give-Back Space to Landlord as provided in this
First Amendment upon the 201 Give-Back Date.


3.2
Reduction of 225 Premises.



3.2.1In General. Notwithstanding any contrary provision set forth in the Lease,
Landlord shall have the right, in its sole and absolute discretion, to terminate
the Lease with respect to that



--------------------------------------------------------------------------------



certain portion of the 225 Premises consisting of approximately 30,010 rentable
square feet of space in the 225 Building, as more particularly set forth on
Exhibit A-1 attached hereto (the "225 Give-Back Space") (which termination may
occur in multiple phases, at Landlord's election, pursuant to the terms hereof)
upon delivery of one (1) or more written notices (each, a “225 Give-Back
Notice”), which 225 Give-Back Notices shall be delivered to Tenant not less than
two (2) months prior to the termination date of the Lease with respect to the
applicable portion of the 225 Give-Back Space (each, a “225 Give-Back Date” )
identified with specificity (including the applicable square footage) in the
corresponding 225 Give Back Notice. Landlord hereby agrees that in no event
shall any 225 Give-Back Date occur earlier than June 30, 2017 nor shall the
"Final 225 Give-Back Date" (as defined below) be later than January 31, 2018.
The termination date for the last remaining portion of the 225 Give Back Space
being leased by Tenant shall be the "Final 225 Give-Back Date." In the event
Landlord elects to cause the termination of the 225 Give-Back Space to occur in
multiple phases, in addition to identifying with specificity the portion of the
225 Give-Back Space then being terminated by Landlord and the corresponding 225
Give-Back Date, each such 225 Give-Back Notice shall include a revised Tenant's
Share and a revised Base Rent amount for any portion of the 225 Give-Back Space
which Tenant shall continue to lease following the applicable 225 Give-Back
Date. Landlord and Tenant hereby acknowledge and agree that, on or before any
applicable 225 Give-Back Date (as the same are established by Landlord in the
applicable 225 Give-Back Notice), Tenant shall vacate and surrender and deliver
exclusive possession of the applicable portion of the 225 Give-Back Space to
Landlord in accordance with the terms of the Lease (except as otherwise provided
in this First Amendment) and Tenant's lease of such portion of the 225 Give-Back
Space shall terminate and be of no further force or effect. Accordingly, and
conditioned upon the performance by the parties of the provisions of this First
Amendment, effective as of any particular 225 Give-Back Date the corresponding
225 Give-Back Space shall no longer be considered a part of the Premises, and
Landlord and Tenant shall be relieved of their respective obligations under the
Lease with respect to such 225 Give-Back Space, except those obligations under
the Lease which relate to the term of Tenant's lease of such 225 Give-Back Space
prior to the corresponding 225 Give-Back Date and/or which specifically survive
the expiration of the Lease. Following the termination of Tenant's lease of the
entire 225 Give-Back Space and the occurrence of the Final 225 Give-Back Date,
the "225 Premises" shall consist only of that portion of the 225 Premises
containing approximately 34,232 rentable square feet of space on the first (1st)
floor of the 225 Building, as more particularly set forth on Exhibit A-2
attached hereto (the "225 Remaining Premises"). The 201 Give-Back Space and the
225 Give-Back Space are, collectively, the "Give-Back Space" and the 201
Remaining Premises and the 225 Remaining Premises are, collectively, the
"Remaining Premises." Effective as of the last to occur of the 201 Give-Back
Date and the Final 225 Give- Back Date, the "Premises" shall consist only of the
201 Remaining Premises and the 225 Remaining Premises and consist of
approximately 41,973 rentable square feet of space.


3.2.2Representations of Tenant. Tenant represents and warrants to Landlord that
with respect to the 225 Give-Back Space (a) Tenant has not heretofore sublet the
225 Give-Back Space nor assigned all or any portion of its interest in the
Lease, with respect thereto, and (b) Tenant has the full right, legal power and
actual authority to enter into this First Amendment and to terminate Tenant's
lease of the 225 Give-Back Space without the consent of any person, firm or
entity. Tenant further represents and warrants to Landlord that as of the date
hereof there are no, and as of the applicable 225 Give-Back Date, there shall
not be any, mechanics' liens, or other liens encumbering all or any portion of
the 225 Give-Back Space, by virtue of any act or omission on the part of Tenant,
its predecessors, contractors, agents, employees, successors, assigns or
subtenants. The representations and warranties set forth in this Section 3.2.2
shall survive the termination of Tenant's lease of the 225 Give-Back Space and
Tenant shall be liable to Landlord for any inaccuracies or any breach thereof.


3.2.3Surrender of 225 Give-Back Space. Landlord and Tenant hereby



--------------------------------------------------------------------------------



acknowledge and agree that, except as expressly provided in this First
Amendment, on or prior to the applicable 225 Give-Back Date, Tenant shall
surrender the applicable portion of the 225 Give- Back Space to Landlord in
accordance with the terms of the Lease (including, without limitation, Article
15 of the Lease), provided that Landlord hereby acknowledges Tenant shall not be
required to remove any alterations or improvements in the 225 Give-Back Space,
and that all costs of any such removal and of restoration of the premises shall
be the responsibility of Landlord. If Tenant fails to surrender and deliver
exclusive possession of any 225 Give-Back Space to Landlord on or before the
corresponding 225 Give-Back Date in accordance with the terms of the Lease, then
such failure shall constitute a material default under the Lease. In the event
that Tenant has failed to surrender and deliver exclusive possession of any 225
Give-Back Space to Landlord on or before the date which is fifteen (15) days
following the corresponding 225 Give-Back Date, then at Landlord's election,
Tenant shall be deemed to be holding over in the 225 Give-Back Space subject to
the terms and provisions of Article 16 of the Lease. Landlord and Tenant hereby
expressly acknowledge and agree that nothing contained in the foregoing sentence
shall be construed as consent by Landlord to any holding over by Tenant in the
225 Give-Back Space, and Landlord expressly reserves the right to require Tenant
to surrender possession of any 225 Give-Back Space to Landlord as provided in
this First Amendment upon the corresponding 225 Give-Back Date.


4.Base Rent and Tenant's Share of Direct Expenses.


4.1Existing Premises.


4.1.1201 Premises. The Parties hereby agree and acknowledge that prior to the
Extended Term Commencement Date (and the 201 Give-Back Date), Tenant shall
continue to pay Base Rent and Tenant's Share of Direct Expenses for the 201
Premises in accordance with the terms of the Lease.


4.1.2225 Premises. The Parties hereby agree and acknowledge that prior to the
applicable 225 Give-Back Date, Tenant shall continue to pay Base Rent and
Tenant's Share of Direct Expenses for the 225 Premises in accordance with the
terms of the Lease. From and after the Final 225 Give-Back Date and prior to the
Extended Term Commencement Date, Tenant shall only be required to pay Base Rent
and Tenant's Share of Direct Expenses for the 225 Remaining Premises only (and
not the 225 Give-Back Space) in the amount of $118,100.40 per month (i.e.,
$3.45 per rentable square foot of the 225 Remaining Premises per month), and
Tenant's Share with respect to the 225 Remaining Premises shall be as set forth
in Section 4.2 below.


Remaining Premises. Commencing on the Extended Term Commencement Date, and
continuing throughout the Extended Term, Tenant shall pay to Landlord Base Rent
for the Remaining Premises as set



--------------------------------------------------------------------------------



forth below, but otherwise in accordance with the terms of the Lease:
Period During
Annual
Monthly
Installment
Monthly Rental Rate
Extended Term
Base Rent
of Base Rent
per Square Foot
February 1, 2018 - January 31, 2019
$2,342,093.40
$195,174.45
$4.65
February 1, 2019 -January 31, 2020
$2,424,066.67
$202,005.56
$4.81
February 1, 2020 - January 31, 2021
$2,508,909.00
$209,075.75
$4.98
February 1, 2021 - January 31, 2022
$2,596,720.82
$216,393.40
$5.16
February 1, 2022 - January 31, 2023
$2,687,606.05
$223,967.17
$5.34
February 1, 2023 - January 31, 2024
$2,781,672.26
$231,806.02
$5.52
February 1, 2024 - January 31, 2025
$2,879,030.79
$239,919.23
$5.72
February 1, 2025 - January 31, 2026
$2,979,796.86
$248,316.41
$5.92



During the Extended Term, Tenant shall continue to pay Tenant's Share of Direct
Expenses for the Remaining Premises in accordance with the terms of the Lease;
provided, however, effective as of the Extended Term Commencement Date, for
purposes of calculating the amount of Tenant's Share of Direct Expenses which
Tenant shall pay thereafter in connection with the Remaining Premises, Tenant's
Share with respect to the 201 Remaining Premises shall equal 17.05% and Tenant's
Share with respect to the 225 Remaining Premises shall equal 49.96%.


4.2Remaining Premises Base Rent Abatement. Notwithstanding any provision to the
contrary set forth in the Lease, provided that Tenant is not then in default of
the Lease, after receipt of any required notices and expiration of any
applicable cure periods, Tenant shall be entitled to an abatement of the Base
Rent (the "Rent Abatement ") attributable to the Remaining Premises in the
amount of $588,857.40, which shall be applied equally over three (3) months
(such period, the "Rent Abatement Period"), which three (3) months shall be
determined by Landlord in its sole discretion, and which shall be either (a)
during any full three (3) month portion of the current Lease Term prior to the
Extended Term Commencement Date, or (b) during the first three (3) full calendar
months of the Extended Term. If Tenant shall be in default under the Lease, and
shall fail to cure such default within the time, if any, provided for cure
pursuant to the Lease, then, in addition to any other remedies Landlord may have
under the Lease, as amended, Landlord, at its option, may elect, by delivery of
written notice to Tenant, any or all of the following remedies that the
unapplied portion of the Rent Abatement as of such default shall be moved to the
end of the Lease Term, and Tenant shall immediately be obligated to pay Base
Rent for the Remaining Premises at the full amounts of the monthly installments
set forth above.


5.As Is Condition. Tenant acknowledges that Tenant has been and is in occupancy
of the Existing Premises. Tenant is fully aware of the condition of the Existing
Premises, and therefore, Tenant shall continue to accept the Remaining Premises
in its presently existing, “as is” condition, and Landlord shall not be
obligated to provide or pay for any improvements or alterations to the Remaining
Premises, except as expressly set forth in the Tenant Work Letter attached
hereto as Exhibit B (the "Tenant Work Letter") or this Section 5.
Notwithstanding the foregoing, Landlord shall perform any work necessary



--------------------------------------------------------------------------------



such that the plumbing (not including plumbing for lab processing), electrical
systems, fire sprinkler system, lighting, and all other building systems serving
the Remaining Premises are in good operating condition and repair, provided that
the need to repair or replace was not caused by the misuse, misconduct, damage,
destruction, omissions, failure to maintain pursuant to the Lease, and/or
negligence of Tenant, its subtenants and/or assignees, if any, or any company
which is acquired, sold or merged with Tenant (collectively, "Tenant Damage"),
or by any unreasonable modifications, alterations or improvements constructed by
or on behalf of Tenant. To the extent repairs which Landlord is required to make
pursuant to this Section 6 are necessitated in part by Tenant Damage, then
Tenant shall reimburse Landlord for an equitable proportion of the reasonable
costs of such repair. For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges that the
Common Areas, the Existing Premises, the Remaining Premises and the Give-Back
Space have not undergone inspection by a Certified Access Specialist (CASp). As
required by Section 1938(e) of the California Civil Code, Landlord hereby states
as follows: "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction- related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows: (a)
any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp reasonably approved in advance by Landlord; and (b)
pursuant to Article 24 of the Original Lease, Tenant, at its cost, is
responsible for making any repairs within the Premises to correct violations of
construction-related accessibility standards created by Tenant and discovered as
part of the CASp inspection; and, if anything done by or for Tenant in its use
or occupancy of the Premises shall require repairs to the Building (outside the
Premises) to correct violations of construction-related accessibility standards
created by Tenant, then Tenant shall, at Landlord's option, either perform such
repairs at Tenant's sole cost and expense or reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such repairs.


6.Option Term.


6.1Option Right. Landlord hereby grants the Tenant originally named in this
First Amendment (the “Original Tenant”), and any assignee of Original Tenant's
entire interest in the Lease that has been approved in accordance with the terms
of Article 14 of the Lease, (a “Permitted Assignee”), one (1) option to extend
the Lease Term for a period of eight (8) years (the “Option Term”). Such option
to extend shall be exercisable only by written notice delivered by Tenant to
Landlord not more than twelve (12) months nor less than nine (9) months prior to
the expiration of the Extended Term, stating that Tenant is thereby irrevocably
exercising its option to lease the entire then existing Premises during the
Option Term. Upon the proper exercise of the option to extend, and provided
that, at Landlord’s option, as of the date of delivery of such notice, Tenant is
not in default under the Lease (beyond the applicable notice and cure periods)
and has not previously been in default under the Lease more than twice, and as
of the end of the initial Lease Term, Tenant is not in default under the Lease
(beyond the applicable notice and cure periods), the Lease Term shall be
extended for a period of eight (8) years. The rights contained in this Section 6
shall be personal to Original Tenant and any Permitted Assignee (and not any
other assignee, sublessee or Transferee of Tenant’s interest in the Lease). In
the event that Tenant fails to timely and appropriately exercise its initial
option to extend the Lease Term in accordance with the terms of this Section 6,
then such option shall automatically terminate and shall be of no further force
or effect.





--------------------------------------------------------------------------------



6.2Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The "Fair Rental Value," as used in this First, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
"base year" or "expense stop" applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month
period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space which is not significantly greater or smaller
in size than the subject space, for a comparable lease term, in an arm's length
transaction, which comparable space is located in the Building or in "Comparable
Buildings," as that term is defined in this Section 6.2, below (transactions
satisfying the foregoing criteria shall be known as the "Comparable
Transactions"), taking into consideration the following concessions (the
"Concessions"): (a) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space; (b) tenant improvements or
allowances provided or to be provided for such comparable space, and taking into
account the value, if any, of the existing improvements in the subject space,
such value to be based upon the age, condition, design, quality of finishes and
layout of the improvements; and (c) other reasonable monetary concessions being
granted such tenants in connection with such comparable space; provided,
however, that in calculating the Fair Rental Value, no consideration shall be
given to (i) the fact that Landlord is or is not required to pay a real estate
brokerage commission in connection with Tenant's exercise of its right to extend
the Lease Term, or the fact that landlords are or are not paying real estate
brokerage commissions in connection with such comparable space, and (ii) any
construction period, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting and construction of tenant improvements
in such comparable spaces. The Fair Rental Value shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant's Rent obligations in connection with Tenant's lease of the Premises
during the Option Term. Such determination shall be made by reviewing the extent
of financial security then generally being imposed in Comparable Transactions
from tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants). The Concessions (A) shall be reflected in the
effective rental rate (which effective rental rate shall take into consideration
the total dollar value of such Concessions as amortized on a straight-line basis
over the applicable term of the Comparable Transaction (in which case such
Concessions evidenced in the effective rental rate shall not be granted to
Tenant)) payable by Tenant, or (B) at Landlord’s election, all such Concessions
shall be granted to Tenant in kind. The term “Comparable Buildings” shall mean
the Building and those other buildings which are comparable to the Building in
terms of age (based upon the date of completion of construction or major
renovation of the building), quality of construction, level of services and
amenities, size and appearance, and located in First Class Life Sciences Project
in South San Francisco, California and the surrounding commercial area.


6.3Determination of Option Rent. In the event Tenant timely and appropriately
exercises its option to extend the Lease Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent on or before the date that is thirty
(30) days following Landlord's receipt of the Option Exercise Notice. If Tenant,
on or before the date which is thirty (30) days following the date upon which
Tenant receives Landlord's determination of the Option Rent, in good faith
objects to Landlord's determination of the Option Rent, then Landlord and Tenant
shall attempt to agree upon the Option Rent using their good-faith efforts. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant's objection to the Option Rent (the "Outside Agreement Date"), then each
party shall thereafter make a separate determination of the Option Rent, within
ten (10) business days of the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Sections 6.3.1 through
6.3.8, below. If Tenant fails to object to Landlord's determination of the
Option Rent within



--------------------------------------------------------------------------------



the time period set forth herein, then Tenant shall be deemed to have rejected
Landlord's determination of the Option Rent, and the matter shall be submitted
to arbitration in accordance with the terms hereof.


6.3.1Landlord and Tenant shall each appoint one arbitrator who shall be, at the
option of the appointing party, a MAI appraiser, or a real estate broker, who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal, as the case may be, of life science
properties in South San Francisco, California. Each such arbitrator shall be
appointed within thirty (30) days after the Outside Agreement Date. Landlord and
Tenant may consult with their selected arbitrators prior to appointment and may
select an arbitrator who is favorable to their respective positions. The
arbitrators so selected by Landlord and Tenant shall be deemed "Advocate
Arbitrators."


6.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appointment. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.


6.3.3The three arbitrators shall, within thirty (30) days of the appointment of
the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Option Rent is the closest
to the actual Option Rent, taking into account the requirements of Section 6.2
of this First Amendment, as determined by the arbitrators.


6.3.4The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant.


6.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator within
twenty (20) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 6.3.1 of
this First Amendment, or if he or she refuses to act, either party may petition
any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.


6.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator within ten (10) business days after the appointment of the
last appointed Advocate Arbitrator, then either party may petition the presiding
judge of the Superior Court of San Mateo County to appoint the Neutral
Arbitrator, subject to criteria in Section 6.3.2 of this First Amendment, or if
he or she refuses to act, either party may petition any judge having
jurisdiction over the parties to appoint such arbitrator.


6.3.7The cost of the arbitration shall be paid by Landlord and Tenant
equally.


6.3.8In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay as Option Rent, an amount equal to 103% of the
Base Rent payable by Tenant as of the expiration of the initial Lease Term, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any



--------------------------------------------------------------------------------



corresponding payment to the other party.


7.Tenant Signage. Pursuant to the terms of the Lease, Tenant previously
installed
(i) one (1) sign on the exterior of the 201 Building (the "201 Sign"), and (ii)
two (2) signs on the exterior of the 225 Building, one of which is on the front
of the 225 Building (the "225 Front Sign") and one of which is on the back of
the 225 Building (the "225 Back Sign") (as shown on Exhibit A-3 attached hereto)
(collectively, the "Exterior Signage"). In connection therewith, on or before
the 201 Give-Back Date Tenant shall remove the 201 Sign in accordance with the
terms of Section 23.1 of the Lease, and on or before the Final 225 Give-Back
Date Tenant shall remove the 225 Back Sign in accordance with the terms of
Section 23.1 of the Lease. Tenant shall be entitled to retain the 225 Front Sign
throughout the Extended Term (and the Option Term, if applicable), provided that
Tenant hereby acknowledges that such right is not exclusive and Landlord shall
be permitted to install additional exterior signage on the 225 Building or
provide a right to a third-party tenant of the 225 Building to install exterior
building signage. In connection with any additional signage on the 225 Building,
Landlord hereby agrees to utilize commercially reasonable efforts to work with
the city to allow Tenant to keep the 225 Front Sign in its existing location,
and Landlord shall not request or suggest to the city that the 225 Front sign be
relocated. To the extent such 225 Front Sign is required by the city to be
relocated, Landlord agrees to relocate such 225 Front Sign to an alternative
Building 225 location reasonably acceptable to Tenant, at Landlord's sole cost.


8.Broker. Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this First Amendment, excepting only CBRE, Inc. and Newmark Cornish & Carey
(the “Brokers”), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this First Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent other than the Brokers. The terms of this
Section 8 shall survive the expiration or earlier termination of the term of the
Lease.


9.California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas, the Existing Premises, the Remaining
Premises and the Give-Back Space have not undergone inspection by a Certified
Access Specialist (CASp). As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows: "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows: (a)
any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp approved in advance by Landlord; and (b) pursuant to
the Lease, Tenant, at its cost, is responsible for making any repairs within the
Premises to correct violations of construction-related accessibility standards;
and, if anything done by or for Tenant in its use or occupancy of the Premises
shall require repairs to the Building (outside the Premises) to correct
violations of construction-related accessibility standards, then Tenant shall,
at Landlord's option, either perform such repairs at Tenant's sole cost and
expense or



--------------------------------------------------------------------------------



reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such repairs.


10.Conflict; No Further Modification. In the event of any conflict between the
Lease and this First Amendment, the terms of this First Amendment shall prevail.
Except as specifically set forth in this First Amendment, all of the terms and
provisions of the Lease shall remain unmodified and in full force and effect.


[signatures contained on following page]









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.


LANDLORD:
 
TENANT:
BRITANNIA GATEWAY II LIMITED PARTNERSHIP, a Delaware limited partnership
 
TERRAVIA HOLDINGS, INC., a Delaware corporation
By: HCP Biotech Gateway Incorporated, its General Partner
 
By: /s/Tyler Painter
By: /s/ Jonathan M. Bergschneider
 
Name: Tyler Painter
Jonathan M. Bergschneider
 
Its: COO/CFO
Senior Managing Director
 
By: /s/Apu Mody
 
 
Name: Apu Mody
 
 
Its: CEO
















































































--------------------------------------------------------------------------------






EXHIBIT A-1
GIVE-BACK SPACE


201 GIVE-BACK SPACE
a201giveback.jpg [a201giveback.jpg]










1

--------------------------------------------------------------------------------



givebackpart2.jpg [givebackpart2.jpg]
201 GIVE-BACK SPACE








2

--------------------------------------------------------------------------------



a225giveback.jpg [a225giveback.jpg]




225 GIVE-BACK SPACE






3

--------------------------------------------------------------------------------




EXHIBIT A-2 REMAINING PREMISES


a225remaining.jpg [a225remaining.jpg]








1

--------------------------------------------------------------------------------



a201remaining.jpg [a201remaining.jpg]








2

--------------------------------------------------------------------------------




EXHIBIT A-3 EXTERIOR SIGNAGE




a3exteriorsignage.jpg [a3exteriorsignage.jpg]








1

--------------------------------------------------------------------------------



201 Sign Location


a201signlocation.jpg [a201signlocation.jpg]






2

--------------------------------------------------------------------------------




EXHIBIT B




TENANT WORK LETTER


This Tenant Work Letter shall set forth the terms and conditions relating to the
improvement of the Remaining Premises for Tenant following the date of this
First Amendment. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of construction, in sequence, as such
issues will arise during construction in the Remaining Premises.


SECTION 1


CONDITION OF REMAINING PREMISES; LANDLORD'S WORK
1.1Condition of Remaining Premises. Tenant acknowledges that except as provided
in the First Amendment or this Tenant Work Letter, Tenant shall continue to
accept the Remaining Premises in their existing, "as-is" condition. Except for
the payment of the Tenant Improvement Allowance as provided in Section 2, below,
and Landlord's Work set forth in Section 1.2 below, Landlord shall have no
obligation to make or pay for any improvements to the Remaining Premises.


1.2Landlord's Work. Landlord shall at Landlord's sole cost and expense (and not
to be included in Operating Expenses, as a capital expenditure or otherwise),
utilizing Building standard methods, materials, components, and finishes in good
and workmanlike manner and in compliance with all Applicable Laws, (i) cause the
construction or installation of Building standard demising walls separating the
Remaining Premises from the remainder of the floor in which the Remaining
Premises are located and perform all other work required to separate the
Remaining Premises from the remainder of the floor in which the Remaining
Premises is located, as shown on the demising plan attached as Schedule 1 to
this Tenant Work Letter, which work shall include any work needed to maintain or
bring the common areas into compliance with Applicable Laws and Code to the
extent necessary for Tenant to obtain or maintain a certificate of occupancy and
which work shall not include the capping of process utilities, including DI
water, CDA, and vacuum (which work shall be performed by Tenant as part of the
Tenant Improvements if Tenant desires to cap such process utilities), (ii)
replace or overlay the roof of the 225 Building (with a Building standard roof
or roof overlay per Landlord's roof specification plan), and (iii) replace any
Building systems serving the 201 Building or the 225 Building which are
reasonably determined by Landlord to be at the end of their useful life prior to
December 31, 2018 (collectively, the "Landlord's Work"). In connection with the
foregoing, Tenant acknowledges the Landlord's Work set forth in items (ii) and
(iii) above shall be performed at any time on or before December 31, 2018.
Tenant hereby acknowledges that Landlord may perform all or portions of such
Landlord's Work concurrently with the construction of the Tenant Improvements by
Tenant, and Landlord and Tenant shall cooperate (and shall cause their
respective contractors, subcontractors and agents to cooperate) with each other
in good faith in order that the work being performed by each party may be
completed without material interference with the completion of the work being
completed by the other party and without increase in cost to the other party.
Tenant hereby acknowledges that Landlord shall be permitted to perform the
Landlord's Work during Tenant's occupancy of the Remaining Premises.
Notwithstanding such occupancy of the Remaining Premises during the performance
of the Landlord's Work, Landlord shall be permitted to perform the Landlord's
Work during normal business hours, and Tenant shall provide a clear working area
for such work, if necessary (including, but not limited to, the moving of
furniture, fixtures and Tenant’s property away from the area in which Landlord
is performing the Landlord's Work). Further, Tenant shall cooperate with all
reasonable Landlord requests made in connection with or related to Landlord's
completion of the Landlord's Work. Tenant hereby agrees that the performance of
the Landlord's Work in the Remaining Premises shall in no way


1

--------------------------------------------------------------------------------



constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of rent. Except to the extent arising from Landlord's negligence or willful
misconduct, Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Landlord's Work, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of use of the whole or any part
of the Remaining Premises or of Tenant’s personal property or improvements
resulting from the Landlord's Work or Landlord’s actions (or the actions of
Landlord's contractors, employees and/or agents) in connection with the
Landlord's Work, or for any inconvenience or annoyance occasioned by the
Landlord's Work or Landlord's actions (or the actions of Landlord's contractors,
employees and/or agents) in connection with the Landlord's Work. Landlord shall
use commercially reasonable efforts to perform the Landlord's Work in a manner
designed to minimize interference with Tenant’s normal business operations in
the Remaining Premises, and in connection therewith, construction activities
that are reasonably anticipated to be disruptive to Tenant are to be conducted
after normal business hours. Such activities to be performed after normal
business hours include, but are not limited to: shooting drywall screwing,
hammering, loud cutting, sanding, welding and soldering, and Landlord shall
coordinate and schedule with Tenant at least forty-eight (48) hours in advance
for any work that requires a power shut down to the Remaining Premises.


SECTION 2


TENANT IMPROVEMENTS
2.1Tenant Improvement Allowance. Commencing as of the date of this First
Amendment, Tenant shall be entitled to an improvement allowance (the "Tenant
Improvement Allowance") in the amount of $2,308,515.00 (i.e., $55.00 per
rentable square foot of the Remaining Premises) for the costs relating to the
design and construction of Tenant's improvements, refurbishment work and other
renovations to be performed by Tenant in the Remaining Premises or which are
"Tenant Improvement Allowance Items," as that term is defined in Section 2.2.1,
below (collectively, the "Tenant Improvements"). In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter or otherwise
in connection with Tenant's construction of the Tenant Improvements or any
Tenant Improvement Allowance Items, as defined below, in a total amount which
exceeds the sum of the Tenant Improvement Allowance. All Tenant Improvements for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord's property under the terms of the Lease. Landlord may, by written
notice to Tenant given concurrently with Landlord's approval of the "Final
Working Drawings", as that term is defined in Section 3.3, below, require
Tenant, prior to the end of the Lease Term, or given following any earlier
termination of the Lease, at Tenant's expense, to remove any Tenant Improvements
and to repair any damage to the Remaining Premises and Building caused by such
removal and return the affected portion of the Remaining Premises to a Building
standard general office condition, provided that Landlord hereby acknowledges
that Landlord shall not require removal of the Tenant Improvements shown on the
"Preliminary Space Plan" (as that term is defined in Section 3.2 below), and
accordingly, so long as the Final Space Plan and Final Working Drawings are
substantially consistent with and a logical extension of the Preliminary Space
Plan, Landlord shall not require Tenant, whether at the end of the Extended
Lease Term, or following any earlier termination of the Lease, to pay for or
remove any Tenant Improvements set forth on the Final Working Drawings, to
repair any damage to the Remaining Premises and Building caused by such removal,
or to return the affected portion of the Remaining Premises to a Building
standard general office condition. In connection with the foregoing, Landlord
hereby agrees that in the event all or any of the potential changes to the
Preliminary Space Plan set forth on Schedule 3 attached hereto are implemented
into the Final Space Plan and/or Final Working Drawings, such changes would not
result in Landlord requiring restoration or removal of any of the Tenant
Improvements. Any portion of the Tenant Improvement Allowance that is not
disbursed or allocated for disbursement by the date which is eighteen (18)
months from the date of the full execution and delivery of this First Amendment,
shall revert to


2

--------------------------------------------------------------------------------



Landlord and Tenant shall have no further rights with respect thereto.
2.2Disbursement of the Tenant Improvement Allowance.
2.2.1Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance and Additional Improvement
Allowance shall be disbursed by Landlord only for the following items and costs
(collectively the "Tenant Improvement Allowance Items"):
2.2.1.1Payment of all reasonable fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord's consultants in connection
with the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.2 of this Tenant Work Letter;
2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3The payment for all demolition and removal of existing improvements in
the Remaining Premises;
2.2.1.4The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, costs incurred for removal of existing
furniture, fixtures or equipment in the Remaining Premises, hoisting and trash
removal costs, costs to purchase and install in the Remaining Premises equipment
customarily incorporated into laboratory improvements or laboratory utility
systems, including, without limitation, UPS, DI Systems, boilers, air
compressors, glass/cage washers and autoclaves and steam generators, painting,
and contractors' fees and general conditions, and including BMS System upgrades;
2.2.1.5The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;
2.2.1.6The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.7
Sales and use taxes;



2.2.1.8Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below.
2.2.2Disbursement of Tenant Improvement Allowance. During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance and Additional Improvement Allowance, if applicable, for
Tenant Improvement Allowance Items for the benefit of Tenant and shall authorize
the release of monies for the benefit of Tenant as follows.
2.2.2.1Monthly Disbursements. On or before the fifth (5th) day of each calendar
month, during the design and construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord: (i) a
request for reimbursement of amounts paid to the "Contractor," as that term is
defined in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Remaining Premises, detailing
the portion of the work completed and the portion not completed; (ii) invoices
from all of "Tenant's Agents," as that term is defined in Section 4.1.2 of this
Tenant Work Letter, for labor rendered and materials for the Remaining Premises;
(iii) executed mechanic's lien releases, as applicable, from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 3262(d); and (iv) all
other information reasonably requested by Landlord. Tenant's request for payment
shall be deemed Tenant's acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant's payment


3

--------------------------------------------------------------------------------



request. Within forty-five (45) days thereafter, Landlord shall deliver a check
to Tenant made payable to Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant as set forth in this Section 2.2.3.1, above (or, subject to
the terms of Section 4.2.1, below, a percentage thereof), and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance and
Additional Improvement Allowance, if applicable, provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
"Approved Working Drawings," as that term is defined in Section 3.5 below, or
due to any substandard work. Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.
2.2.2.2Final Deliveries. Following the completion of construction of the Tenant
Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with the California Civil Code from all
of Tenant's Agents, and a certificate certifying that the construction of the
Tenant Improvements in the Remaining Premises has been substantially completed.
Tenant shall record a valid Notice of Completion in accordance with the
requirements of Section 4.3 of this Tenant Work Letter.
2.2.2.3Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, to the extent costs are incurred by Tenant for Tenant Improvement
Allowance Items. All Tenant Improvement Allowance Items for which the Tenant
Improvement Allowance and Additional Improvement Allowance have been made
available shall be deemed Landlord's property under the terms of the Lease.
2.4    Building Standards. The quality of Tenant Improvements shall be in
keeping with the existing improvements in the Remaining Premises.


SECTION 3


CONSTRUCTION DRAWINGS


3.1Selection of Architect. Tenant shall retain an architect/space planner (the
"Architect") approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below. Tenant shall retain the
engineering consultants or design/build subcontractors designated by Tenant and
reasonably approved in advance by Landlord (the "Engineers") to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work in the Remaining
Premises, which work is not part of the Base Building. All such plans and
drawings shall comply with the drawing format and specifications reasonably
determined by Landlord, and shall be subject to Landlord's reasonable approval.
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the Base Building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord's review of any plans or
drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord's review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters.
3.2Final Space Plan. Landlord hereby approves the preliminary space plan
prepared by DGA and dated May 3, 2017 (the "Preliminary Space Plan") attached to
this Tenant Work Letter as Schedule 2. Tenant is continuing to revise and refine
its plans and, within 10 days after execution of the First Amendment to Lease,
Tenant shall supply Landlord with four (4) copies signed by Tenant of its final
space plan for the Remaining Premises before any architectural working drawings
or engineering drawings have been commenced. The final space plan (the "Final
Space Plan") shall include a layout and designation of all offices, labs, rooms
and other partitioning, their intended use, and equipment to be contained
therein. So long as the Final Space Plan complies with applicable codes, and is
a further refinement and revision of the Preliminary Space Plan (updated to
include Tenant’s final desired configuration of offices, labs,


4

--------------------------------------------------------------------------------



rooms and other partitioning, their intended use, and equipment to be contained
therein), Landlord shall approve the Final Space Plan. Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord shall advise Tenant within five
(5) business days after Landlord's receipt of the Final Space Plan for the
Remaining Premises if the same is unsatisfactory or incomplete in any respect.
If Tenant is so advised, Tenant shall promptly cause the Final Space Plan to be
revised to correct any deficiencies or other matters Landlord may reasonably
require.
3.3Final Working Drawings. After the Final Space Plan has been approved by
Landlord Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Remaining Premises, to enable the Engineers and the
Architect to complete the "Final Working Drawings" (as that term is defined
below) in the manner as set forth below. Upon the approval of the Final Space
Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Remaining Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is sufficiently complete to allow all of Tenant's Agents to bid
on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings") and shall submit the same to Landlord for Landlord's
approval, which shall not be unreasonably withheld, conditioned, or delayed.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within ten (10) business days
after Landlord's receipt of the Final Working Drawings for the Remaining
Premises if the same is unsatisfactory or incomplete in any respect. If Tenant
is so advised, Tenant shall promptly cause the Final Working Drawings to be
revised in accordance with such review and any disapproval of Landlord in
connection therewith.
3.5 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Remaining Premises by Tenant. Concurrently with Tenant's
delivery of the Final Working Drawings to Landlord for Landlord's approval,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits. Tenant hereby agrees that neither Landlord nor
Landlord's consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Remaining Premises and that obtaining the same
shall be Tenant's responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such permit
or certificate of occupancy. No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which shall not be unreasonably withheld, conditioned, or delayed.


SECTION 4


CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1
Tenant's Selection of Contractors.

4.1.1The Contractor; Landlord's Project Manager. Tenant shall retain a licensed
general contractor, approved in advance by Landlord, to construct the Tenant
Improvements ("Contractor"). Landlord's approval of the Contractor shall not be
unreasonably withheld. Landlord shall retain Project Management Advisors, Inc.
("PMA") as a third party project manager for construction oversight of the
Tenant Improvements on behalf of Landlord, and Tenant shall pay a fee to
Landlord with respect to the PMA services equal to $40,629.05 (i.e., 1.75% of
the Tenant Improvement Allowance).
4.1.2Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents"). The
subcontractors used by Tenant, but not any laborers, materialmen, and suppliers,
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld,


5

--------------------------------------------------------------------------------



conditioned, or delayed; provided, however, Landlord may nevertheless designate
and require the use of particular mechanical, engineering, plumbing, fire
life-safety and other Base Building subcontractors. If Landlord does not approve
any of Tenant's proposed subcontractors, Tenant shall submit other proposed
subcontractors for Landlord's written approval.


4.2
Construction of Tenant Improvements by Tenant's Agents.

4.2.1Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract, reasonably
approved by Landlord (collectively, the "Contract"). Prior to the commencement
of the construction of the Tenant Improvements, and after Tenant has accepted
all bids for the Tenant Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.10, above, in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the estimated total costs of the work of the Tenant
Improvement project (the "Final Budget"). Prior to the commencement of
construction of the Tenant Improvements, Tenant shall supply Landlord with cash
in an amount (the "Over-Allowance Amount") equal to the difference between the
amount of the Final Costs and the amount of the Tenant Improvement Allowance
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord, on or before the commencement of construction of
the Tenant Improvements). The Over-Allowance Amount shall be disbursed by
Landlord prior to the disbursement of any of the then remaining portion of the
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary to such design and construction in excess of the Final Costs,
shall be paid by Tenant to Landlord immediately as an addition to the
Over-Allowance Amount or at Landlord's option, Tenant shall make payments for
such additional costs out of its own funds, but Tenant shall continue to provide
Landlord with the documents described in Sections 2.2.2.1 (i), (ii), (iii) and
(iv) of this Tenant Work Letter, above, for Landlord's approval, prior to Tenant
paying such costs. All Tenant Improvements paid for by the Over- Allowance
Amount shall be deemed Landlord's property under the terms of the Lease.
4.2.2Tenant's Agents.
4.2.2.1Compliance with Drawings and Schedule. Tenant's and Tenant's Agent's
construction of the Tenant Improvements shall comply with the following: (i) the
Tenant Improvements shall be constructed in strict accordance with the Approved
Working Drawings; and (ii) Tenant's Agents shall submit schedules of all work
relating to the Tenant's Improvements to Contractor and Contractor shall, within
five (5) business days of receipt thereof, inform Tenant's Agents of any changes
which are necessary thereto, and Tenant's Agents shall adhere to such corrected
schedule.
4.2.2.2Indemnity. Tenant's indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Remaining Premises. The foregoing indemnity shall not apply to
claims caused by the gross negligence or willful misconduct of Landlord, its
member partners, shareholders, officers, directors, agents, employees, and/or
contractors.
4.2.2.2 Requirements of Tenant's Agents. Each of Tenant's Agents shall guarantee


6

--------------------------------------------------------------------------------



to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the Contract ("Substantial
Completion"). Each of Tenant's Agents shall be responsible for the replacement
or repair, without additional charge, of all work done or furnished in
accordance with its contract that shall become defective within one (1) year
after Substantial Completion. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.
4.2.2.4
Insurance Requirements.



4.2.2.4.1General Coverages. All of Tenant's Agents shall carry the following
insurance with insurers having a minimum A.M. best rating of A- VIII or better
(i) worker's compensation insurance covering all of Tenant's Agents' respective
employees with a waiver of subrogation in favor of Landlord and the property
manager, (ii) general liability insurance with a limit of not less than
$1,000,000 per occurrence and $2,000,000 general aggregate, including
products/completed operations and contractual coverage, and including Landlord
and its property manager as additional insureds, and (ii) if the cost of such
Tenant Improvements exceeds $100,000 in the aggregate, then Builders Risk
insurance covering the construction of the Tenant Improvements, and such policy
shall include Landlord as an additional insured.


4.2.2.4.2Intentionally Omitted.


4.2.2.4.3General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Expansion Tenant Improvements and before the Contractor's
equipment is moved onto the site. All such policies of insurance must contain a
provision that the company writing said policy will endeavor to give Tenant and
Landlord thirty (30) days prior written notice of any cancellation or lapse of
the effective date or any reduction in the amounts of such insurance. In the
event that the Expansion Tenant Improvements are damaged by any cause during the
course of the construction thereof, Tenant shall immediately repair the same
using insurance proceeds related thereto, and otherwise at Tenant's sole cost
and expense. Tenant's Agents shall maintain all of the foregoing insurance
coverage in force until the Expansion Tenant Improvements are fully completed,
except for any Products and Completed Operation Coverage insurance required by
Landlord, which is to be maintained for ten (10) years following completion of
the work. Such insurance shall provide that it is primary insurance as respects
the owner and that any other insurance maintained by owner is excess and
noncontributing with the insurance required hereunder. The requirements for the
foregoing insurance shall not derogate from the provisions for indemnification
of Landlord by Tenant under Section 4.2.2.2 of this Tenant Work Letter.
4.2.2 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.
4.2.4Inspection by Landlord. Landlord shall have the right to inspect the Tenant


7

--------------------------------------------------------------------------------



Improvements at all times, provided however, that Landlord's failure to inspect
the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any such defects or deviations shall be rectified
by Tenant at no expense to Landlord, provided however, that in the event
Landlord determines that a defect or deviation exists that might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, take such action as Landlord reasonably deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's reasonable satisfaction.
4.2.5Meetings. Commencing upon the execution of this First Amendment, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord's request, certain of Tenant's Agents shall attend
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.
4.3Notice of Completion; Copy of Record Set of Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
valid Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (x) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction,
(y) to certify to the best of their knowledge that the "record-set" of as-built
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (z) to deliver to Landlord two (2) sets of
copies of such record set of drawings (hard copy and CAD files) within ninety
(90) days following issuance of a certificate of occupancy for the Remaining
Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Remaining Premises. Within fifteen (15) days after
request by Tenant following the Substantial Completion of the Tenant
Improvements, Landlord will acknowledge its approval of the Tenant Improvements
(provided that such approval has been granted) by placing its signature on a
Contractor’s Certificate of Substantial Completion fully executed by the
Architect, Contractor and Tenant. Landlord’s approval shall not create any
contingent liabilities for Landlord with respect to any latent quality, design,
Code compliance or other like matters that may arise subsequent to Landlord’s
approval.


SECTION 5


MISCELLANEOUS
5.1Intentionally Omitted.
5.2Tenant's Representative. Tenant has designated MKS Builders as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, who shall each have full authority and


8

--------------------------------------------------------------------------------



responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
5.3Landlord's Representative. Landlord has designated Jeff Marcowitz with PMA,
as its sole representatives with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
5.4Time is of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.5Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease (beyond the applicable notice and cure periods) or this Tenant
Work Letter (including, without limitation, any failure by Tenant to fund any
portion of the Over-Allowance Amount) occurs at any time on or before the
substantial completion of the Tenant Improvements and such default remains
uncured ten (10) days following Landlord's notice of such default to Tenant,
then in addition to all other rights and remedies granted to Landlord pursuant
to the Lease, Landlord shall have the right to withhold payment of all or any
portion of the Tenant Improvement Allowance and/or Landlord may, without any
liability whatsoever, cause the cessation of construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements and any costs occasioned
thereby).




9

--------------------------------------------------------------------------------




SCHEDULE 1 DEMISING PLAN






sch1demisingplan.jpg [sch1demisingplan.jpg]












1

--------------------------------------------------------------------------------



sch1demisingplan2.jpg [sch1demisingplan2.jpg]




















2

--------------------------------------------------------------------------------




SCHEDULE 2 PRELIMINARY SPACE PLAN


preliminaryspaceplana01.jpg [preliminaryspaceplana01.jpg]








1

--------------------------------------------------------------------------------






SCHEDULE 3


POTENTIAL PRELIMINARY SPACE PLAN CHANGES


1)The Gym/shower area on first floor as shown on the Preliminary Space Plan may
be removed and replaced with smaller conference rooms.
2)Removal of one or more of the doors which are shown on the Preliminary Space
Plan in the 225 Remaining Premises.
3)Configuration, layout, partitioning or similar changes to the lab space in the
Remaining Premises.
4)Inclusion of a small autoclave in the 201 Remaining Premises and relocation of
a couple of pieces of equipment from the 225 Building, along with associated
electrical work.
5)
Modifications to offices along windows near the kitchen to improve on sound
proofing.

6)Reduction in quality or decreasing the scope of Tenant Improvements to
decrease project costs.












1